Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of June 17,
2016, is made by and between Bankrate, Inc., a Delaware corporation (the
“Company”), and Next Advisor, Inc., a California corporation (the
“Stockholder”).

WHEREAS, pursuant to the terms of that certain Asset Purchase Agreement, dated
as of May 5, 2016, (the “Purchase Agreement”) by and among the Company, the
Stockholder and Robert E. Larson, the Company has agreed to acquire certain
assets from the Stockholder, and as partial consideration for such acquisition,
the Company has agreed to potentially make an “earn-out” payment to Seller in
certain circumstances set forth in the Purchase Agreement, which payment may be
made, at the Company’s option,  in whole or in part in the form of shares of the
Company’s common stock, par value $0.01 per share (“Common Stock”); and

WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the parties’ obligations to consummate the transactions contemplated by the
Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, and for other consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:

Article I
Definitions.

1.1. Certain Definitions.  For purposes of this Agreement,

(a) “Agreement” has the meaning set forth in the Preamble.

(b) “Business Day” means a day other than Saturday, Sunday or any other day on
which banks in New York, New York are required or authorized to be closed.

(c) “Common Stock” has the meaning set forth in the Recitals.

(d) “Company” has the meaning set forth in the Preamble.

(e) “Effectiveness Period” has the meaning set forth in Section 2.1(b).

(f) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

(g) “Issuance Date” means the date of the issuance of shares of Common Stock to
the Stockholder pursuant to the Purchase Agreement, if any.

(h) “Person” means an individual, a partnership, a joint venture, a corporation,
a limited liability company, a trust, an unincorporated organization or a
government or department or agency thereof.

(i) “Prospectus” means the prospectus or prospectuses included in a Shelf
Registration Statement, including any preliminary prospectus, and any such
prospectuses as amended or supplemented by any prospectus supplement and by all
other amendments and supplements to a prospectus, including post-effective
amendments, and, in each case, including all documents incorporated by reference
therein.



--------------------------------------------------------------------------------

 

(j) “Purchase Agreement” has the meaning set forth in the Recitals.

(k) “Registrable Securities” means (i) the shares of Common Stock issued to the
Stockholder pursuant to the Purchase Agreement, if any, and (ii) any equity
securities of the Company issued in respect of the shares described in clause
(i), including pursuant to any stock dividend, stock split or recapitalization
of the Company. As to any particular Registrable Securities, such securities
shall cease to be Registrable Securities when (a) they have been distributed to
the public pursuant to an offering registered under the Securities Act, (b) they
have been sold in compliance with Rule 144, (c) they have been acquired by the
Company or any subsidiary thereof or (d) they may be sold pursuant to Rule 144
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 and without volume or manner-of-sale
restrictions, as determined by the Company, in consultation with its counsel.

(l) “Registration Expenses”  means any and all expenses incident to the
Company’s performance of or compliance with this Agreement, including all
registration and filing fees, fees and expenses of compliance with securities or
blue sky laws, printing expenses, messenger and delivery expenses, and fees and
expenses of counsel for the Company.

(m) “Rule 144” means Rule 144 promulgated under the Securities Act, as may be
amended or interpreted from time to time, or any successor or similar rule as
may be enacted by the SEC from time to time.

(n) “SEC” shall mean the United States Securities and Exchange Commission.

(o) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations of the SEC promulgated thereunder.

(p) “Selling Stockholder Information”  with respect to the Stockholder, means
(i) its name, address, number of shares of Registrable Securities being offered
and the number of shares beneficially owned by the Stockholder (excluding any
percentages) which are required to appear in the table (and corresponding
footnotes) under the caption “Selling Stockholder” in the Prospectus and (ii)
any additional information about or pertaining to the Stockholder reasonably
requested by the Company which the Company believes, in good faith, is needed to
satisfy the Company’s disclosure requirements under the Securities Act with
respect to the Shelf Registration Statement.

(q) “Shelf Registration” shall mean a registration effected pursuant to Section
2.1(a) hereof.

(r) “Shelf Registration Statement” means a “shelf” registration statement of the
Company which covers all of the Registrable Securities, on any registration form
then available to the Company, under Rule 415 under the Securities Act, or any
successor or similar rule that may be adopted by the SEC, and all amendments,
supplements and replacements (if any, to the extent any prior such registration
statement expires) to such registration statement, including post-effective
amendments, in each case including the Prospectus contained therein, all
exhibits thereto and all documents incorporated by reference therein.  For the
avoidance of doubt, “Shelf Registration Statement” includes any prospectus
supplement to an effective Automatic Shelf Registration Statement (as such term
is defined in Rule 405 of the Securities Act) that effects the resale
registration of the Registrable Securities.

(s) “Stockholder” has the meaning set forth in the Preamble.



Page 2

--------------------------------------------------------------------------------

 

(t) “Suspension Period” has the meaning set forth in Section 2.2(a)(vi).

Article II
Registration

2.1. Shelf Registration Statement.  

(a) Registration Requirement.   As soon as reasonably practicable but not later
than the tenth Business Day after the Issuance Date, the Company shall file with
the SEC a Shelf Registration Statement meeting the requirements of the
Securities Act and, unless such Shelf Registration Statement shall become
immediately effective, use commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective by the SEC.  The Stockholder
shall not be entitled to include any of its Registrable Securities in any Shelf
Registration (and the Company shall not be obligated to file with the SEC a
Shelf Registration Statement or register under the Securities Act the
Registrable Securities)  pursuant to this Agreement unless the Stockholder
furnishes to the Company in writing, within two Business Days after receipt of a
request therefor, the Selling Stockholder Information. 

(b) Effectiveness Requirement.  The Company will use its commercially reasonable
efforts to keep the Shelf Registration Statement continuously effective under
the Securities Act until the earlier of (i) the first anniversary of the initial
effectiveness date of the Shelf Registration Statement and (ii) such time when
no Registrable Securities remain outstanding (the “Effectiveness Period”).

2.2. Shelf Registration Procedures.  In accordance with the registration
obligations of the Company under Sections 2.1 hereof, the Company will, as
applicable:

(a) as promptly as reasonably practicable, prepare and file with the SEC such
amendments or post-effective amendments to the Shelf Registration Statement as
may be necessary to keep the Shelf Registration Statement continuously effective
during the Effectiveness Period (except as otherwise set forth herein); and
cause the related Prospectus to be supplemented by any required prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 under the
Securities Act;

(b) at least two days prior to the filing of the Shelf Registration Statement,
or any Prospectus, amendment or supplement thereto, furnish a copy thereof to
the Stockholder or its counsel;

(c) if applicable, use commercially reasonable efforts to register or qualify
the Registrable Securities under such other securities or blue sky laws of such
jurisdictions as the Stockholder reasonably requests and keep such registration
or qualification effective during the Effectiveness Period, and do any and all
other acts and things that may be reasonably necessary or advisable to enable
the Stockholder to consummate the disposition in such jurisdictions of the
Registrable Securities; provided,  however, that the Company will not be
required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this clause, (ii) subject
itself to taxation in any such jurisdiction, (iii) consent to general service of
process in any such jurisdiction or (iv) comply with requirements under
so-called “fair, just and equitable standards” under state securities laws;

(d) notify the Stockholder:  (i) when the Shelf Registration Statement covering
such Registrable Securities has become effective and when any post-effective
amendments thereto become effective; (ii) of any written request by the SEC or
any state securities authority for amendments and supplements to such Shelf
Registration Statement or Prospectus or for additional information after such
Shelf Registration Statement has become effective; and (iii)  



Page 3

--------------------------------------------------------------------------------

 

of the issuance by the SEC or any state securities authority of any stop order
suspending the effectiveness of such Shelf Registration Statement or the
qualification of the Registrable Securities in any jurisdiction described in
Section 2.2(d) hereof or the initiation of any proceedings for that purpose;

(e) file the reports required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the SEC thereunder to make
available adequate current public information with respect to the Company
meeting the current public information requirements of Rule 144(c) under the
Securities Act, to the extent required to enable the Stockholder to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemption provided by Rule 144;

(f) notify the Stockholder, at any time that a prospectus covered by the Shelf
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event of which it has knowledge and as a result of which
the prospectus included in the Shelf Registration Statement as then in effect
would include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing, and, at the
request of the Stockholder, the Company will promptly prepare a supplement or
amendment to such prospectus so that, as thereafter delivered to the
Stockholder, such prospectus, as so amended or supplemented, will not contain an
untrue statement of a material fact or omit to state any fact necessary to make
the statements therein not misleading in the light of the circumstances then
existing; provided, however, that at any time, upon written notice to the
Stockholder and for a period not to exceed 90 days in the aggregate during the
Effectiveness Period (the “Suspension Period”), the Company may suspend the use
or effectiveness of a Shelf Registration Statement (and the Stockholder hereby
agrees not to offer or sell any Registrable Securities pursuant to such
registration statement during the Suspension Period) if the Company reasonably
believes that there is or may be in existence material nonpublic information,
developments or events (including, but not limited to, a pending or contemplated
merger or acquisition, disposition or other material transaction or similar
event) involving the Company, the failure of which to be disclosed in the
prospectus included in the registration statement could constitute a material
misstatement or omission. If so directed by the Company, the Stockholder shall
not offer to sell any Registrable Securities pursuant to the Shelf Registration
Statement during the period in which the delay or suspension is in effect after
receiving notice of such delay or suspension (and, if required, until the
Stockholder receives copies of the supplemented or amended Prospectus). The
Company covenants and agrees that it shall not deliver such notice with respect
to the Suspension Period unless Company employees, officers and directors and
any other holders of registration rights with respect to the Company’s Common
Stock are also prohibited by the Company for the duration of such Suspension
Period from effecting any public sales of shares of Common Stock beneficially
owned by them, if such holders of registration rights sell pursuant to a
registration statement;

(g) cooperate and assist in any filings required to be made with the Financial
Industry Regulatory Authority, Inc.;

(h) cause all securities covered by such Shelf Registration Statement to be
listed on each securities exchange on which similar securities issued by the
Company are then listed and to be qualified for trading on each system on which
similar securities issued by the Company are from time to time qualified;



Page 4

--------------------------------------------------------------------------------

 

(i) provide a transfer agent and registrar for all securities covered by the
Shelf Registration Statement not later than the initial effective date of the
Shelf Registration Statement and thereafter maintain such a transfer agent and
registrar; and

(j) take reasonable efforts to prevent the entry of any stop order suspending
the effectiveness of a registration statement, and upon the issuance of any stop
order suspending the effectiveness of the Shelf Registration Statement, or of
any order suspending or preventing the use of the Prospectus or suspending the
qualification of any securities included in the Shelf Registration Statement for
sale in any jurisdiction, the Company will use commercially reasonable efforts
promptly to obtain the withdrawal of such order.

2.3. Registration Expenses.  The Company will pay the Registration Expenses in
connection with the Shelf Registration Statement.  All other expenses will be
paid by the Stockholder, including any legal fees and expenses of the
Stockholder’s counsel or other advisors and any underwriting discounts and
commissions and taxes of any kind (including transfer taxes) relating to any
disposition, sale or transfer of Registrable Securities.

2.4. Indemnification; Contribution.

(a) Indemnification by the Company.  In connection with any Shelf Registration
Statement, the Company agrees to indemnify and hold harmless, to the full extent
permitted by law, the Stockholder, its officers, directors, members, and
employees and each Person who controls the Stockholder (within the meaning of
the Securities Act) against any and all losses, claims, damages, liabilities,
joint or several, together with reasonable costs and expenses (including
reasonable attorney’s fees), to which such indemnified party may become subject
under the Securities Act or otherwise, to the extent such losses, claims,
damages, or liabilities (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of, are based upon, are caused by, or
result from (i) any untrue or alleged untrue statement of material fact
contained in the Shelf Registration Statement or the Prospectus or (ii) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in light of the circumstances under
which they were made in the case of any prospectus) not misleading,  and the
Company will reimburse the Stockholder and each such director, officer, member
and employee for any legal or any other expenses incurred by them in connection
with investigating or defending any such loss, claim, liability, action, or
proceeding; provided,  however, that the Company shall not be liable (and the
Stockholder or other indemnified party shall reimburse to the Company any such
amounts previously paid) in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof), or
expense arises out of, is based upon, is caused by, or results from an untrue
statement or alleged untrue statement, or omission or alleged omission, made in
the Shelf Registration Statement or the Prospectus or any amendment or
supplement thereto, or in any application, in reliance upon, and in conformity
with, written information prepared and furnished to the Company by or on behalf
of the Stockholder or other indemnified party expressly for use therein;
provided,  further, that the indemnification required by this Section 2.4(a)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or expense if such settlement is effected without the consent of the
Company, which consent shall not be unreasonably withheld. 

(b) Indemnification by the Stockholder.  In connection with any Shelf
Registration Statement,  the Stockholder will indemnify and hold harmless, to
the full extent permitted by law, the Company, and each of its directors,
officers, agents retained in connection with the transactions contemplated
hereby, employees, and each other Person who controls the Company (within the
meaning of the Securities Act) to the same extent as the foregoing indemnity
from the Company to the Stockholder, but only to the extent that such untrue
statement or omission is made in the Shelf Registration Statement or the
Prospectus or any amendment or supplement thereto, or in any application,



Page 5

--------------------------------------------------------------------------------

 

in reliance upon and in conformity with written information prepared and
furnished to the Company by the Stockholder expressly for use therein
(including, for the avoidance of doubt, the Selling Stockholder Information);
provided,  however, that the liability of the Stockholder under this Section
2.4(b) shall be limited to the net proceeds (before expenses) received by it
from the sale of Registrable Securities pursuant to such registration statement.

(c) Conduct of Indemnification Proceedings.  Promptly after receipt by an
indemnified party under this Section 2.4 of notice of the commencement of any
action, suit, proceeding, investigation or threat thereof made in writing for
which such indemnified party may make a claim under this Section 2.4, such
indemnified party shall deliver to the indemnifying party a written notice of
the commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel retained by the indemnifying party (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by the indemnified party or parties); provided,
 however, that such counsel shall be reasonably satisfactory to the indemnified
party.  The failure to deliver written notice to the indemnifying party within a
reasonable time following the commencement of any such action, if it prejudices
or results in forfeiture of rights or defenses, shall relieve such indemnifying
party of any liability to the indemnified party under this Section 2.4, to the
extent of any damage or prejudice suffered by the indemnifying party as a result
thereof.  Any such indemnified party shall have the right to employ separate
counsel in any such action, claim or proceeding and to participate in the
defense thereof, but the fees and expenses of such counsel shall be the expenses
of such indemnified party unless (i) the indemnifying party has agreed to pay
such fees and expenses, (ii) the indemnifying party shall have failed to
promptly assume the defense of such action, claim or proceeding or (iii) the
named parties to any such action, claim or proceeding (including any impleaded
parties) include both such indemnified party and the indemnifying party, and
such indemnified party shall have been advised by counsel that there may be one
or more legal defenses available to it which are different from or in addition
to those available to the indemnifying party (in which case, if such indemnified
party notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such action, claim or
proceeding on behalf of such indemnified party, it being understood, however,
that the indemnifying party shall not, in connection with any one such action,
claim or proceeding or separate but substantially similar or related actions,
claims or proceedings in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one additional firm of attorneys (together with appropriate local
counsel) at any time for all such indemnified parties.  No indemnifying party
shall be liable to an indemnified party for any settlement of any action,
proceeding or claim without the written consent of the indemnifying party, which
consent shall not be unreasonably withheld.

(d) Contribution.  If the indemnification required by this Section 2.4 from the
indemnifying party is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to in this
Section 2.4:

(i) The indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations.  The relative fault of such indemnifying
party and indemnified parties shall be determined by reference to, among other
things, whether any action has been committed by, or relates to information
supplied by, such indemnifying party or indemnified parties, and the parties’
relative



Page 6

--------------------------------------------------------------------------------

 

intent, knowledge, access to information and opportunity to correct or prevent
such action.  The amount paid or payable by a party as a result of the losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include, subject to the limitations set forth in Section 2.4(a) and Section
2.4(b), any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding.  Notwithstanding the foregoing,
the liability of the Stockholder under this Section 2.4(d) shall be limited to
the net proceeds (before expenses) received by it from the sale of securities
pursuant to the applicable registration statement.

(ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 2.4(d) were determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to in Section 2.4(d)(i).  No Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

(e) Full Indemnification.  If indemnification is available under this
Section 2.4, the indemnifying parties shall indemnify each indemnified party to
the full extent provided in this Section 2.4 without regard to the relative
fault of such indemnifying party or indemnified party or any other equitable
consideration referred to in Section 2.4(d)(i) hereof.

(f) Survival.  The obligations of the Company and the Stockholder under this
Section 2.4 shall survive the completion of any offering of securities pursuant
to a registration statement under this Agreement, and otherwise.

Article III
Miscellaneous Provisions.

3.1. Termination.  Notwithstanding anything to the contrary set forth herein,
this Agreement will terminate and be of no further force or effect (except as
provided and contemplated in Sections 2.3, 2.4 and this Article III)  upon the
expiration of the Effectiveness Period or in the event the Earnout Amount (as
defined in the Purchase Agreement) is paid entirely in cash.

3.2. Notices.  All notices and other communications made pursuant to or under
this Agreement shall be in writing and shall be deemed to have been duly given
or made (a) when personally delivered, (b) when transmitted by facsimile or
electronic mail if such transmission occurs on a Business Day before 5:00 p.m.
Pacific time, or the next succeeding Business Day if such transmission occurs at
any other time, (c) one Business Day after deposit with overnight courier
service, or (d) three (3) Business Days after the mailing if sent or by
registered or certified mail, postage prepaid, return receipt requested.  All
notices and other communications under this Agreement shall be delivered to the
addresses set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice, to the receiving
party at the following address or such other address as such Party may have
given to the other Parties by notice pursuant to this Section 3.2:

If to the Stockholder, to:Next Advisor, Inc.
1110 Burlingame Avenue, Suite 201
Burlingame, California 94010
E-Mail: Erik@nextadvisor.com
Attention: Robert E. Larson



Page 7

--------------------------------------------------------------------------------

 

with a copy to:Orrick, Herrington & Sutcliffe LLP
(which shall not constitute notice)405 Howard Street
San Francisco, California 94105
Facsimile: (415) 773-5759
E-Mail: jcook@orrick.com
Attention: John P. Cook

If to the Company, to:Bankrate, Inc.
477 Madison Avenue, Suite 430
New York, New York
Facsimile: (917) 368-8611
E-Mail: legal@bankrate.com
Attention: General Counsel

with a copy to:Paul Hastings LLP
(which shall not constitute notice)71 South Wacker Drive, Suite 4500
Chicago, Illinois 60606
Facsimile: (312) 499-6100
E-Mail: christophersheaffer@paulhastings.com
Attention: Christopher D. Sheaffer

3.3. No Third Party Beneficiaries.  Nothing in this Agreement will create,
confer or be deemed to create or confer any third party beneficiary rights in
any person or other legal entity not party to this Agreement.

3.4. Assignment.  The rights and obligations of the Stockholder pursuant to this
Agreement are not assignable.   Any attempted assignment of such rights and
obligations in violation of this Section 3.4 will be null and void.  The
provisions of this Agreement will be binding upon and inure to the benefit of
the parties and their respective successors.

3.5. Amendment.  No amendment, modification or supplement of or to this
Agreement will be effective unless made in writing and signed by the Company and
the Stockholder.

3.6. Waivers.  No waiver of any provision of this Agreement, or consent to any
departure from its terms, will be effective unless made in writing and signed by
the party giving such waiver or consent.  No action (other than a waiver) taken
pursuant to this Agreement, including any investigation by or on behalf of any
party, will be deemed to constitute a waiver, by the party taking such action,
of the other party’s compliance with any covenant or agreement contained in this
Agreement.  No delay or omission on the part of any party in exercising any
right or remedy under this Agreement will operate as a waiver thereof or of any
other right or remedy.  No waiver by any party of any right or remedy under this
Agreement on any one occasion will be deemed a bar to or waiver of the same or
any other right or remedy on any future occasion.  No partial exercise of any
right or remedy under this Agreement by any party will preclude any further
exercise thereof or the exercise of any other right or remedy.

3.7. Further Assurances.  Each party to this Agreement hereby covenants and
agrees, without the necessity of any further consideration, to execute and
deliver any and all such further documents and take any and all such other
actions as may be reasonably necessary or appropriate to carry out the intent
and purposes of this Agreement.



Page 8

--------------------------------------------------------------------------------

 

3.8. Interpretation.

(a) The meaning assigned to each term defined herein shall be equally applicable
to both the singular and the plural forms of such term and vice versa, and words
denoting either gender shall include both genders as the context requires. Where
a word or phrase is defined herein, each of its other grammatical forms shall
have a corresponding meaning.

(b) The terms “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(c) When a reference is made in this Agreement to an Article or Section, such
reference is to an Article or Section of this Agreement unless otherwise
specified.

(d) The words “include,” “includes,” and “including” when used in this Agreement
shall be deemed to be followed by the words “without limitation,” unless
otherwise specified.

(e) A reference to any party to this Agreement or any other agreement or
document shall include such party’s predecessors, successors and permitted
assigns.

(f) Reference to any “law” means such law as amended, modified, codified,
replaced or reenacted, and all rules and regulations promulgated thereunder.

(g) The parties have participated jointly in the negotiation and drafting of
this Agreement. Any rule of construction or interpretation otherwise requiring
this Agreement to be construed or interpreted against any party by virtue of the
authorship of this Agreement shall not apply to the construction and
interpretation hereof.

3.9. Severability.  Any provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

3.10. Business Days.  If the last or appointed day for the taking of any action
required under this Agreement, or the expiration of any right granted in this
Agreement, is a day other than a Business Day, then such action may be taken or
such right may be exercised on the next succeeding day that is a Business Day.

3.11. Entire Agreement.  This Agreement represents, and is intended to be, a
complete statement of all of the terms and the arrangements between the Company
and the Stockholder with respect to the matters provided for herein, supersedes
any and all previous oral or written and all contemporaneous oral agreements,
understandings, negotiations and discussions between the Company and the
Stockholder with respect to those matters.

3.12. Remedies.  All remedies under this Agreement are cumulative and are not
exclusive of any other remedies provided by applicable law.  The parties agree
and acknowledge that money damages may not be an adequate remedy for any breach
by a party of the provisions of this Agreement and that the any party may in its
sole discretion apply to a court of law or equity of competent jurisdiction
(without posting any bond or other security) for specific performance and for
other injunctive relief to enforce or prevent violation of the provisions of
this Agreement.



Page 9

--------------------------------------------------------------------------------

 

3.13. Governing Law.  This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation, inducement to enter and/or performance of this Agreement
(whether related to breach of contract, tortious conduct or otherwise and
whether now existing or hereafter arising) shall be governed by, the internal
laws of the State of Delaware, without giving effect to any law or rule that
would cause the laws of any jurisdiction other than the State of Delaware to be
applied.

3.14. Counterparts.  This Agreement may be executed simultaneously in
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement and each
other agreement or instrument entered into in connection herewith or
contemplated hereby, and any amendments hereto, to the extent signed and
delivered by means of electronic transmission of .pdf files or other image files
via e-mail, cloud-based transfer or file transfer protocol, or use of a
facsimile machine, shall be treated in all manner and respects and for all
purposes as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person. No party to any such agreement or instrument shall raise
the use of electronic transmission or a facsimile machine to deliver a signature
or the fact that any signature or agreement or instrument was transmitted or
communicated through the use of electronic transmission or a facsimile machine
as a defense to the formation or enforceability of a contract, and each such
party forever waives any such defense.

* * *   Remainder of Page Intentionally Left Blank   * * *

 

Page 10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first written above.

BANKRATE, INC.

By:/s/ Kenneth S. Esterow

Name:Kenneth S. Esterow

Title:Chief Executive Officer

NEXT ADVISOR, INC.

By:/s/ Robert E. Larson

Name:Robert E. Larson

Title:President

﻿

﻿

﻿

﻿



Registration Rights Agreement – Signature Page

LEGAL_US_E # 121583847.6

 

--------------------------------------------------------------------------------